

116 S1000 IS: Disaster Opportunity Zones Act
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1000IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow the designation of opportunity zones for
			 population census tracts affected by Hurricane Florence, Hurricane
 Michael, and the Mendocino, Carr, Camp, Woolsey, and Hill wildfires.1.Short titleThis Act may be cited as the Disaster Opportunity Zones Act.2.Additional designations of opportunity zonesSection 1400Z–1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Additional designations for certain disaster areas(1)In generalNotwithstanding subsection (d), an eligible population census tract may be designated as a qualified opportunity zone.(2)Process for designationAn eligible population census tract shall be designated as a qualified opportunity zone in the same manner as described in subsection (b), except that for purposes of applying such subsection to eligible population census tracts, the determination period shall be the 90-day period beginning on the date of the enactment of this subsection (as extended under subsection (b)(2)).(3)LimitationThe number of eligible population census tracts that may be designated under this subsection may not exceed the greater of—(A)25 percent of the eligible population census tracts in the State, or(B)25.(4)Special rulesIn applying this subchapter to any qualified opportunity zone designated under this subsection, for purposes of determining—(A)whether any property which would not be qualified opportunity fund business property without regard to this subsection is qualified opportunity fund business property, and(B)whether any corporation or partnership which is not a qualified opportunity fund business without regard to this subsection is a qualified opportunity fund business,subparagraphs (B)(i)(I), (C)(i), and (D)(i)(I) of section 1400Z–2(d)(2) shall each be applied by
			 substituting the incident beginning date of the disaster described in section  1400Z–1(g)(5)(B) with
 respect to such qualified opportunity zone for December 31, 2017.(5)Eligible population census tractFor purposes of this subsection—(A)In generalThe term eligible population census tract means a population census tract which—(i)is a low-income community, and(ii)is part of a qualified disaster zone.(B)Qualified disaster zone(i)In generalThe term qualified disaster zone means that portion of the Hurricane Florence disaster area, the Hurricane Michael disaster area, the Mendocino and Carr wildfire disaster area, and the Camp, Woolsey, and Hill wildfire disaster area which is determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the hurricane or wildfires with respect to which the major disaster with respect to the area were declared.(ii)Hurricane florence disaster areaThe term Hurricane Florence disaster area means any area with respect to which a major disaster has been declared by the President before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Florence.(iii)Hurricane michael disaster areaThe term Hurricane Michael disaster area means any area with respect to which a major disaster has been declared by the President before December 17, 2018, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Michael.(iv)Mendocino and carr wildfire disaster areaThe term Mendocino and Carr wildfire disaster area means any area with respect to which between August 4, 2018, and December 17, 2018, a major disaster has been declared by the President under section 401 the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the wildfire in California commonly known as the Mendocino and Carr wildfires of 2018.(v)Camp, woolsey, and hill wildfire disaster areaThe term Camp, Woolsey, and Hill wildfire disaster area means any area with respect to which between November 12, 2018, and December 17, 2018, a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the wildfires in California commonly known as the Camp, Woolsey, and Hill wildfires of 2018.(C)Incident beginning dateThe term incident beginning date means—(i)in the case of the Hurricane Florence disaster area, September 7, 2018,(ii)in the case of the Hurricane Michael disaster area, October 7, 2018,(iii)in the case of the Mendocino and Carr wildfire disaster area, July 23, 2018, and(iv)in the case of the Camp, Woolsey, and Hill wildfire disaster area, November 8, 2018..